Citation Nr: 0728344	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

2.  Entitlement to an initial compensable rating for the 
residuals of a tonsillectomy and removal of polyps from vocal 
cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This appeal was previously remanded in 
March 2006.

In January 2007, the RO granted service connection for left 
patella bursitis which constituted a full award of the 
benefit sought on appeal; thus, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  The veteran has not submit a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
thus those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, subsequent to issuance of the supplemental 
statement of the case, the Board received additional evidence 
in support of the veteran's appeal.  This evidence includes a 
statement from the veteran with respect to increased symptoms 
associated with his claimed disorders.  This evidence was not 
submitted with a waiver of review by the agency of original 
jurisdiction (AOJ).  Pertinent regulations require that the 
AOJ review evidence prior to appellate review by the Board.  
38 C.F.R. § 20.1304(c).

On June 27, 2007, the Board sent the veteran a letter 
requesting that he either sign a form waiving AOJ review 
prior to Board review or indicate that he desired a remand 
for initial AOJ consideration of the evidence.  This letter 
informed the veteran that he had 45 days from the date of the 
letter to respond.  If no response was received by the end of 
the 45-day time period, the Board would assume that he did 
not want the Board to adjudicate the appeal at that time and 
the appeal would be remanded to the AOJ for review.

A response from the veteran to the June 27, 2007, letter has 
not been received.  Because the veteran has not waived AOJ 
consideration of the additional evidence, the evidence must 
be returned to the AOJ for review prior to appellate review.


Accordingly, the case is REMANDED for the following action:

After ensuring the proper completion of 
any additional necessary development, the 
RO should readjudicate the issues on 
appeal with consideration of all 
evidence, including that received since 
the issuance of the January 2007 
supplemental statement of the case.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



